DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8 and 18 state “said plastic bag contains an excrement of the pet after defecation.” It is unclear as to whether the applicant is claiming the excrement as part of the invention, thus rendering the claims indefinite. Examiner suggests amending the claims to read “said plastic bag is capable of holding pet excrement of the pet after defecation.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallery (US 5355836).
Regarding Claim 1, Vallery discloses a pet harness configured to provide a support structure for a waste collection holder for a pet, the pet harness comprising: a shoulder strap (12) for retention around a neck and a shoulder area of the pet (Figure 1); a back strap (23) connected to said shoulder strap and extending along a back of a pet (Figure 1); a rear strap (24) connected to said back strap for retention around a pair of rear leg thighs and a rear end of the pet (Figure 1); a tail strap (28 and 29) connected to said back strap and said rear strap for circumscribing around a tail of the pet for centering said rear strap (Figures 1 and 5); and a pair of selectively removable retention straps (21 and 22) connected to said rear strap for retention of the waste collection holder (Figure 2).
Regarding Claim 2, Vallery discloses the pet harness of claim 1, wherein said waste collection holder is centered under an anus of the pet when the pet is in a squat position to defecate (Figure 1).
Regarding Claim 3, Vallery discloses the pet harness of claim 2, wherein said waste collection holder comprises a flexible receptacle attached thereto (bag 11; Figure 1).
Regarding Claim 4, Vallery discloses the pet harness of claim 3, wherein said waste collection holder retains said flexible receptacle (bag 11) in an open position (Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2007/0227466) in view of Lavi et al. (US 5819691).
Regarding Claim 1, Tsai discloses a pet harness configured to provide a support structure for a waste collection holder for a pet, the pet harness comprising: a shoulder strap (neck collar 33) for retention around a neck and a shoulder area of the pet (Figure 1); a back strap (trailing strap 32) connected to said shoulder strap and extending along a back of a pet (Figures 1 and 2); a rear strap (side straps 35) connected to said back strap for retention around a pair of rear leg thighs and a rear end of the pet (Figure 1); a tail strap (rear strap 34) connected to said back strap and said rear strap for circumscribing around a tail of the pet for centering said rear strap (Figure 1).
Tsai fails to disclose a pair of selectively removable retention straps connected to said rear strap for retention of the waste collection holder.
However, Lavi teaches a pair of selectively removable retention straps (side straps 104) connected to said rear strap (waist strap 108) for retention of the waste collection holder (bag 102; Figure 3B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness and waste collection holder of Tsai, with the removable retention straps of Lavi, in order to allow the user to remove a used waste collection holder, without needing to touch the bag.
Regarding Claim 2, Tsai in view of Lavi teaches the pet harness of Claim 1. Tsai further discloses the pet harness, wherein said waste collection holder is centered under an anus of the pet when the pet is in a squat position to defecate (Figure 1).
Regarding Claim 3, Tsai in view of Lavi teaches the pet harness of Claim 2. Tsai further discloses the pet harness, wherein said waste collection holder comprises a flexible receptacle attached thereto (collecting bag 43).
Regarding Claim 4, Tsai in view of Lavi teaches the pet harness of Claim 3. Tsai further discloses the pet harness wherein said waste collection holder retains said flexible receptacle in an open position (Figure 1).
Regarding Claim 5, Tsai in view of Lavi teaches the pet harness of Claim 4. Tsai further discloses the pet harness, wherein said flexible receptacle is a plastic bag (“the collecting bag 43 employed in this invention can be general plastic bags” Paragraph [0034]).
Regarding Claim 6, Tsai in view of Lavi teaches the pet harness of Claim 5. Tsai further discloses the harness wherein said waste collection holder includes a fastener for attachment of said bag (magnetic unit 22).
Tsai fails to disclose the pet harness, wherein said waste collection holder includes a hook and loop fastener for attachment of said plastic bag.
However, Lavi teaches the pet harness wherein said waste collection holder includes a hook and loop fastener for attachment of said plastic bag (“Waste collector 202 is connected to harness 204 using any suitable fastening device 207, such as a Velcro” Col. 5 lines 56-58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic fasteners of Tsai with the hook and loop fasteners of Lavi, in order to allow the user to adjust the holder to fit properly on the harness.
Regarding Claim 8, Tsai in view of Lavi teaches the pet harness of Claim 5. Tsai further discloses the pet harness, wherein said plastic bag contains an excrement of the pet after defecation (Figure 10).
Regarding Claim 11, Tsai discloses a pet harness configured to provide a support structure for a waste collection holder for a pet, the pet harness comprising: a shoulder strap (neck collar 33) for retention around a neck and a shoulder area of the pet (Figure 1); a back strap (trailing strap 32) connected to said shoulder strap and extending along a back of the pet (Figure 1); a rear strap (side straps 35) connected to said back strap for retention around a pair of rear leg thighs and a rear end of the pet (Figures 1 and 2); a tail strap (rear strap 34) connected to said back strap and said rear strap for circumscribing around a tail and the rear end of the pet for centering said rear strap on the pet (Figure 1).
Tsai fails to disclose a first pair of selectively removable retention straps connected to said rear strap for retention of the waste collection holder; and a second pair of selectively removable retention straps connected to said rear strap for retention of said waste collection holder.
However, Lavi teaches a first pair of selectively removable retention straps (straps 104A and 104B; Figure 3B) connected to said rear strap (waist strap 108) for retention of the waste collection holder (collection bag 102); and a second pair of selectively removable retention straps (straps 104C and 104D; Figure 3B) connected to said rear strap (waist strap 108) for retention of said waste collection holder (collection bag 102).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness and waste collection holder of Tsai, with the removable retention straps of Lavi, in order to allow the user to remove a used waste collection holder, without needing to touch the bag.
Regarding Claim 12, Tsai in view of Lavi teaches the pet harness of Claim 11. Tsai further discloses the pet harness, wherein said waste collection holder is centered under an anus of the pet when the pet is in a squat position to defecate (Figure 1).
Regarding Claim 13, Tsai in view of Lavi teaches the pet harness of Claim 12. Tsai further discloses the pet harness, wherein said waste collection holder comprises a flexible receptacle attached thereto (collecting bag 43).
Regarding Claim 14, Tsai in view of Lavi teaches the pet harness of Claim 13. Tsai further discloses the pet harness, wherein said waste collection holder retains said flexible receptacle in an open position (Figure 1).
Regarding Claim 15, Tsai in view of Lavi teaches the pet harness of Claim 14. Tsai further discloses the pet harness, wherein said flexible receptacle is a plastic bag (“the collecting bag 43 employed in this invention can be general plastic bags” Paragraph [0034]).
Regarding Claim 16, Tsai in view of Lavi teaches the pet harness of Claim 15. Tsai further discloses the harness wherein said waste collection holder includes a fastener for attachment of said bag (magnetic unit 22).
Tsai fails to disclose the pet harness of, wherein said waste collection holder includes a hook and loop fastener for attachment of said plastic bag.
However, Lavi teaches the pet harness wherein said waste collection holder includes a hook and loop fastener for attachment of said plastic bag (“Waste collector 202 is connected to harness 204 using any suitable fastening device 207, such as a Velcro” Col. 5 lines 56-58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic fasteners of Tsai with the hook and loop fasteners of Lavi, in order to allow the user to adjust the holder to fit properly on the harness.
Regarding Claim 18, Tsai in view of Lavi teaches the pet harness of Claim 15. Tsai further discloses the pet harness of, wherein said plastic bag contains an excrement of the pet after defecation (Figure 10).
Regarding Claim 20, Tsai discloses a dog harness configured to provide a support structure for a waste collection holder on a dog, the dog harness comprising: a shoulder strap (neck collar 33) for retention around a neck and a shoulder area of the dog (Figure 1); a back strap (trailing strap 32) connected to said shoulder strap and extending along a back of the dog; a rear strap (side straps 35) connected to said back strap for retention around a pair of rear leg thighs and a rear end of the dog (Figures 1 and 2); wherein said waste collection holder comprises a plastic bag, and further wherein said waste collection holder retains said plastic bag (“the collecting bag 43 employed in this invention can be general plastic bags” Paragraph [0034]) in an open position (Figure 1).
Tsai fails to disclose a pair of selectively removable retention straps connected to said rear strap for retention of the waste collection holder.
However, Lavi teaches a pair of selectively removable retention straps (straps 104; Figure 3B) connected to said rear strap (waist strap 108) for retention of the waste collection holder (collection bag 102).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness and waste collection holder of Tsai, with the removable retention straps of Lavi, in order to allow the user to remove a used waste collection holder, without needing to touch the bag.
Claims 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Lavi as applied to claims 2, 5, and 15 above, and further in view of Miroe (US 2007/0284898).
Regarding Claim 7, Tsai in view of Lavi teaches the pet harness of Claim 5. Tsai further discloses the harness wherein said waste collection holder includes a fastener for attachment of said bag (magnetic unit 22).
Tsai fails to disclose the pet harness, wherein said waste collection holder includes a clip for attachment of said plastic bag.
However, Miroe teaches the pet harness, wherein said waste collection holder includes a clip (holding structure 130) for attachment of said plastic bag (bag 200).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic fasteners of Tsai with the clips of Miroe, in order to ensure the collection bag does not move out of place.
Regarding Claim 10, Tsai in view of Lavi teaches the pet harness of Claim 2.
Tsai fails to disclose the pet harness, wherein said back strap includes a handle for grasping to restrain the pet.
However, Miroe teaches the pet harness, wherein said back strap includes a handle for grasping to restrain the pet (handle 120).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness of Tsai, with the handle of Miroe, in order to allow the user to hold the pet still while removing the waste collection bag.
Regarding Claim 17, Tsai in view of Lavi teaches the pet harness of Claim 15. Tsai further discloses the harness wherein said waste collection holder includes a fastener for attachment of said bag (magnetic unit 22).
Tsai fails to disclose the pet harness, wherein said waste collection holder includes a clip for attachment of said plastic bag.
However, Miroe teaches the pet harness, wherein said waste collection holder includes a clip (holding structure 130) for attachment of said plastic bag (bag 200).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic fasteners of Tsai with the clips of Miroe, in order to ensure the collection bag does not move out of place.
Claims 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Lavi as applied to claims 2 and 12 above, and further in view of Thompson (US 4907541).
Regarding Claim 9, Tsai in view of Lavi teaches the pet harness of Claim 2.
Tsai fails to disclose the pet harness, wherein said shoulder strap comprises at least one flexible arm for connecting said shoulder strap to said back strap.
However, Thompson teaches the pet harness, wherein said shoulder strap (22) comprises at least one flexible arm (23) for connecting said shoulder strap to said back strap (20; Figures 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoulder and back straps of Tsai, with the flexible arm of Thompson, in order to allow the pet to move freely without the apparatus shifting out of place.
Regarding Claim 19, Tsai in view of Lavi teaches the pet harness of Claim 12.
Tsai fails to disclose the pet harness, wherein said shoulder strap comprises at least one flexible arm for connecting said shoulder strap to said back strap.
However, Thompson teaches the pet harness, wherein said shoulder strap (22) comprises at least one flexible arm (23) for connecting said shoulder strap to said back strap (20; Figures 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shoulder and back straps of Tsai, with the flexible arm of Thompson, in order to allow the pet to move freely without the apparatus shifting out of place.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lincoln et al. (US 4510887), Fong (US 4969419), Castro (US 2021/0112779), Logan (US 5427059), and Walls (US 2011/0126779) are considered relevant prior art as they pertain to dog waste collection harnesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619